Citation Nr: 0802528	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-19 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, left ankle.

2.  Entitlement to an initial evaluation in excess of 10 
percent for retropatellar pain syndrome, right knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for retropatellar pain syndrome, left knee.

4.  Entitlement to an initial evaluation in excess of 10 
percent for cervical myofascial strain.

5.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of an excised left posterior neck 
lipoma.

6.  Entitlement to an initial compensable evaluation for 
varicose vein, left leg.  

7.  Entitlement to service connection for noncardiac muscular 
stress-related chest pain secondary to congenital absence of 
pectoralis muscle group.  

8.  Entitlement to service connection for gastritis and 
helicobacter pylori.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1994 to 
September 2002, including in the Southwest Asia theater of 
operations from February 1997 to June 1997.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

Since the issuance of the June 2000 rating decision, the 
veteran has moved and now resides in San Diego, California, 
the jurisdiction of the RO that certified his appeal to the 
Board for appellate review.

In December 2006, Board remanded these claims to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  For 
the reason that follows, the Board again REMAND these claims 
to the RO via AMC.


REMAND

The veteran claims entitlement to higher initial evaluations 
for left ankle, bilateral knee, neck and left leg 
disabilities and service connection for chest and 
gastrointestinal disabilities.  Additional action is 
necessary before the Board decides these claims.

In a written statement of the veteran and a motion of his 
representative received at the Board in October 2007 and 
December 2007, respectively, the veteran requests a 
videoconference hearing before the Board.  Based on this 
request, this case is REMANDED for the following action:

Afford the veteran a videoconference 
hearing before the Board as soon as 
possible.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the claims being remanded.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 


(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



